DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 18 June 2021 and 4 January 2022, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Drawings
The drawings are objected to because in:
Fig. 2, the cross-sectional view line “I-I” is incorrect and must be changed to --III-III--; and
Fig. 6, the cross-sectional view line “II-II” is incorrect and must be changed to --VII-VII--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0032], “I-I” is incorrect and must be changed to --III-III--; and
Paragraph [0036], “II-II” is incorrect and must be changed to --VII-VII--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation “the overpressure is reduced again before the pressing together of the cover film and the packaging tray by the lower sealing surface and the upper sealing surface is terminated” is vague and indefinite because the expression “reduced again” makes little sense because the overpressure has yet to be reduced for a first time.  Therefore, how can the overpressure be “reduced again”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 5049720) (hereinafter Fang).
Regarding claim 1, the Fang reference discloses a method of closing a packaging tray (22), the method comprising: arranging a packaging tray (22), which is filled with a product to be packed (col. 1, lines 17-19), between a lower tool (47) and an upper tool (23, 24, 30) of a sealing station (fig. 4); positioning a cover film (16) above the packaging tray (22) between the lower tool (47) and the upper tool (23, 24, 30) of the sealing station (fig. 4); and pressing together (col. 2, lines 44-53) the cover film (16) and the packaging tray (22) by a lower sealing surface (fig. 4) of the lower tool (47), and an upper sealing surface of the upper tool (23, 24, 30) cooperating with the lower sealing surface, a connection between the cover film (16) and the packaging tray (22) being established along a sealing seam during the pressing together (col. 3, lines 1-8); wherein an overpressure is locally generated by supplying pressurized gas (through inlet 41 and passage 42 to air-tight chamber 40) from a pressurized-gas source (58) while the cover film (16) and the packaging tray (22) are being pressed together (col. 2, lines 53-55), the overpressure cooperating as a counterpressure (within chamber 40) with the lower sealing surface (of 47) or with the upper sealing surface so as to press the cover film (16) and the packaging tray (22) together.
Regarding claim 4, the Fang reference discloses the method according to claim 1, wherein the overpressure is generated at at least one corner of the packaging tray (since the overpressure is generated over all portions of the tray 22, then the overpressure is generated at at least one corner of the packaging tray 22).
Regarding claim 5, the Fang reference discloses the method according to claim 1, wherein the lower sealing surface or the upper sealing surface (23, 24, 30) has provided therein a pressurized-gas aperture (42) and the overpressure is provided via the pressurized-gas aperture (42).
Regarding claim 6, the Fang reference discloses the method according to claim 1, wherein generation of the overpressure by supplying the pressurized gas only takes place after the cover film (16) and the packaging tray (22) have been pressed together by the lower sealing surface and the upper sealing surface at least for a first period of time (implicitly disclosed by Fang in col. 2, lines 38-56).
Regarding claim 7, the Fang reference discloses the method according to claim 1, wherein the overpressure is reduced again before the pressing together of the cover film and the packaging tray by the lower sealing surface and the upper sealing surface is terminated (it follows logically that the overpressure would be reduced before pressing is terminated to avoid loss of gas).
Regarding claim 12, the Fang reference discloses a sealing station (figs. 4 and 5) comprising: a lower tool (47) provided with a lower sealing surface; an upper tool (23, 24, 30) provided with an upper sealing surface and arranged above the lower tool; a drive unit (18) configured to move the lower tool and the upper tool towards each other, or to move one of the lower and upper tools toward the other, so that a packaging tray (22) and a cover film (16) for closing the packaging tray may be pressed together between the lower sealing surface and the upper sealing surface when the packaging tray and the cover film are positioned between the lower tool and the upper tool (col. 2, lines 44-64); and a pressurized-gas source (58), wherein the lower sealing surface or the upper sealing surface has provided therein a pressurized-gas aperture (40, 41 and 42), which is configured to allow an escape of pressurized gas provided by the pressurized-gas source.
Regarding claim 13, the Fang reference discloses the sealing station according to claim 12, wherein the lower sealing surface or the upper sealing surface comprises a depression (40), and wherein the pressurized-gas aperture (42) is arranged in the depression.
Regarding claim 15, the Fang reference discloses the sealing station according to claim 12, wherein the lower tool (47) is configured as a tray holder for receiving the packaging tray (22), wherein the lower sealing surface provides a support surface for a flange (figs. 4 and 5) of the packaging tray (22).
Regarding claim 16, the Fang reference discloses a method of closing a packaging tray (22), the method comprising: using pressurized gas for providing a counterpressure upon connecting a packaging tray (22) and a cover film (16) along a sealing seam by pressing the packaging tray (22) and the cover film (16) together by a lower sealing surface (47) and an upper sealing surface (23, 24, 30) (col. 4, lines 44-64).
Claims 1, 4-7, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fux et al. (US 5331791) (hereinafter Fux).
Regarding claim 1, the Fux reference discloses a method of closing a packaging tray (UF), the method comprising: arranging a packaging tray (UF), which is filled with a product to be packed (col. 3, lines 10-27), between a lower tool (10) and an upper tool (9) of a sealing station (A4, fig. 2); positioning a cover film (OF) above the packaging tray (UF) between the lower tool (10) and the upper tool (9) of the sealing station (A4); and pressing (col. 4, lines 39-45) together the cover film (OF) and the packaging tray (UF) by a lower sealing surface (103) of the lower tool (10) and an upper sealing surface (97) of the upper tool (9) cooperating with the lower sealing surface (103, 104), a connection between the cover film (OF) and the packaging tray (UF) being established along a sealing seam (51) during the pressing together (col. 7, lines 45-51); wherein an overpressure (col. 7, lines 51-55) is locally generated by supplying pressurized gas (outlet passageway 932) from a pressurized-gas source (“excess pressure source,” col. 4, line 52) while the cover film (OF) and the packaging tray (UF) are being pressed together, the overpressure cooperating as a counterpressure with the lower sealing surface (103, 104) or with the upper sealing surface so as to press the cover film (OF) and the packaging tray together (UF).
Regarding claim 4, the Fux reference discloses the method according to claim 1, wherein the overpressure is generated at at least one corner (see fig. 3) of the packaging tray (UF).
Regarding claim 5, the Fux reference discloses the method according to claim 1, wherein the lower sealing surface or the upper sealing surface (97) has provided therein a pressurized-gas aperture (93) and the overpressure is provided via the pressurized-gas aperture (93).
Regarding claim 6, the Fux reference discloses the method according to claim 1, wherein generation of the overpressure by supplying the pressurized gas only takes place after the cover film and the packaging tray have been pressed together by the lower sealing surface and the upper sealing surface at least for a first period of time (implicitly disclosed by Fux in col. 4, lines 51-55, “…subsequently…”).
Regarding claim 7, the Fux reference discloses the method according to claim 1, wherein the overpressure is reduced again before the pressing together of the cover film and the packaging tray by the lower sealing surface and the upper sealing surface is terminated (it follows logically that the overpressure would be reduced before pressing is terminated to avoid loss of gas).
Regarding claim 12, the Fux reference discloses a sealing station (A4) comprising: a lower tool (10) provided with a lower sealing surface (103, 104); an upper tool (9) provided with an upper sealing surface (97) and arranged above the lower tool (10); a drive unit (implicitly disclosed by the expression “the divided tools 6, 7 and 9, 10 are movable vertically relative to one another“ (col. 3, lines 42-44) configured to move the lower tool (10) and the upper tool (9) towards each other, or to move one of the lower and upper tools toward the other, so that a packaging tray (UF) and a cover film (OF) for closing the packaging tray (UF) may be pressed together between the lower sealing surface (103, 104) and the upper sealing surface (97) when the packaging tray (UF) and the cover film (OF) are positioned between the lower tool (10) and the upper tool (9); and a pressurized-gas source (“excessive pressure source,” col. 4, line 52), wherein the lower sealing surface or the upper sealing surface (97) has provided therein a pressurized-gas aperture (93), which is configured to allow an escape of pressurized gas provided by the pressurized-gas source.
Regarding claim 13, the Fux reference discloses the sealing station according to claim 12, wherein the lower sealing surface or the upper sealing surface (97) comprises a depression (“recess”), and wherein the pressurized-gas aperture (93) is arranged in the depression.
Regarding claim 15, the Fux reference discloses the sealing station according to claim 12, wherein the lower tool (10) is configured as a tray holder for receiving the packaging tray (UF), wherein the lower sealing surface (103) provides a support surface for a flange (fig. 2) of the packaging tray (UF).
Regarding claim 16, the Fux reference discloses a method of closing a packaging tray (UF), the method comprising: using pressurized gas for providing a counterpressure upon connecting a packaging tray (UF) and a cover film (OF) along a sealing seam (51) by pressing the packaging tray (UF) and the cover film (OF) together by a lower sealing surface (10) and an upper sealing surface (9) (col. 4, lines 39-55).
Regarding claim 17, the Fux reference discloses the method according to claim 16, wherein, with respect to a length of the sealing seam (51), the pressurized gas is supplied only locally (at 511), so as to compensate for a local irregularity in the packaging tray (such is a direct consequence of the use of the pressurized gas in Fux being applied at localized points along the sealing seam).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Fang et al. (US 5049720) (hereinafter Fang) or Fux et al. (US 5331791) (hereinafter Fux).
Regarding claims 8-10, neither one of Fang or Fux discloses the method according to claim 1, includes that the overpressure is a pressure of at least 4 bar, at least 5 bar, or at least 6 bar.  
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified either one of the Fang or Fux methods of sealing by having had the value of the overpressure be a pressure of at least 4 bar, at least 5 bar, or at least 6 bar, in order to have the overpressure cooperate as a counterpressure as necessary, especially since applicant has not disclosed that having the value of the overpressure be a pressure of at least 4 bar, at least 5 bar, or at least 6 bar solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a value of the overpressure being a pressure other than at least 4 bar, at least 5 bar, or at least 6 bar provided the value of the overpressure achieves the function of being a counterpressure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Fang et al. (US 5049720) (hereinafter Fang) or Fux et al. (US 5331791) (hereinafter Fux) in view of van Bommel (NL 9202176).
Regarding claim 11, neither one of Fang or Fux discloses the method according to claim 1, includes the pressurized gas is actively heated before it is supplied.
The van Bommel reference discloses that it is old and well known in the relevant packaging art to provide a similar type of sealing device for sealing a packaging tray with a cover film in which a pressurized gas is actively heated before it is supplied ( translation: page 3, “… a space in which carriers can be successively placed, in or on which foodstuffs are placed in advance; means for placing a plastic film on top of said carriers; means for heating the foil; gas supply means for admitting gas into space; and sealing means for sealing foil to the carriers. A specific embodiment of this device has the special feature that the gas supply means are adapted for preheating the gas.  The device can also have the special feature that the gas supply means are arranged for directing a gas flow at the top of the foil” and “… heated gas is admitted into the space 14 via the gas supply line 15”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified either one of the Fang or Fux methods of closing a packaging tray by having had the pressurized gas is actively heated before it is supplied, as suggested by van Bommel, in order to heat the gas so that it may also heat the localized area being pressurized by the gas.
Allowable Subject Matter
Claims 2, 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art, in particular Fang or Fux, fails to teach or suggest the method according to claim 1, wherein the overpressure is generated in an area in which the packaging tray locally has a reduced thickness.
Regarding claim 3, the prior art, in particular Fang or Fux, fails to teach or suggest the method according to claim 1, wherein the packaging tray comprises at least two superimposed material layers, wherein the overpressure is generated in an area in which at least one material layer of the packaging tray is omitted.
Regarding claim 14, the prior art, in particular Fang or Fux, fails to teach or suggest the sealing station according to claim 12, further comprising a valve configured to selectively prevent or allow a flow of the pressurized gas from the pressurized-gas source to the pressurized-gas aperture, and a control unit configured to control the drive unit for pressing the packaging tray and the cover film together by means of the lower sealing surface and the upper sealing surface and to control the valve for allowing the flow of the pressurized gas to the pressurized-gas aperture after the cover film and the packaging tray have been pressed together at least for a predetermined first period of time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and devices for sealing trays with covers.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 September 2022